 1
 2                                                   O
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 UNITED STATES OF AMERICA    ) CV-12-00960-RSWL-JC
   and THE STATE OF            )
13 CALIFORNIA, ex rel., JULIE  )
   A. MACIAS,                  ) ORDER re Relator’s
14                             ) Motion for Attorneys’
                Plaintiff,     ) Fees [522]; Relator’s
15                             ) Motion to Amend or
                               ) Correct Judgment [529]
16     v.                      )
                               )
17                             )
   PACIFIC HEALTH CORPORATION, )
18 et al.                      )
                               )
19                             )
                Defendants.    )
20
       Currently before the Court is Relator Julie A.
21
   Macias’ (“Relator”) Motion for Attorneys’ Fees [522];
22
   and Motion to Amend or Correct Judgment [529]. Having
23
   reviewed all papers submitted pertaining to these
24
   Motions, the Court NOW FINDS AND RULES AS FOLLOWS: the
25
   Court GRANTS Relator’s Motions.
26
   ///
27
   ///
28
                                1
 1                          I.    INTRODUCTION
 2        This case arises out of a qui tam action brought by
 3 Relator on behalf of herself in the name of the United
 4 States of America (“the Government”) and the State of
 5 California for violations of the False Claims Act
 6 (“FCA”), 31 U.S.C. § 3729, and California False Claims
 7 Act (“CFCA”), Cal. Gov’t Code § 12651.          Amended Compl.
 8 (“AC”) ¶ 1, ECF No. 31.         Currently before the Court is
 9 Relator’s Motion for Attorneys’ Fees (“Motion”) [522].
10                          II.    BACKGROUND
11 A.     Factual Background
12        This action involves violations of the FCA by
13 Defendant Pacific Health Corporation (“PHC”) and its
14 subsidiary, Los Angeles Doctors Hospital Corporation
15 (“Doctors Hospital”) (collectively, “Defendants”),
16 which in turn owned and operated Los Angeles
17 Metropolitan Medical Center (“LAMMC”).1          Id. ¶ 10.    At
18 all times relevant to this case, PHC controlled LAMMC.
19 The facts of this case entail a scheme in which LAMMC
20 improperly referred, transported, and committed
21 patients, often unwillingly, to LAMMC’s locked
22 psychiatric units to fraudulently bill Medicare and
23 Medi-Cal.     Id. ¶¶ 24, 159-275.      For the sake of this
24 Motion, the Court assumes familiarity with the facts of
25 this case.      A detailed account of the facts are laid
26 out in the Court’s Order re Relator’s Motion for
27
          1
28          PHC announced that it was closing LAMMC in April of 2013.
     AC ¶ 36.
                                     2
 1 Default Judgment [521].
 2 B.    Procedural Background
 3       Relator filed the original Complaint [1] in this
 4 Action on February 3, 2012.       The United States declined
 5 to intervene on May 22, 2013.        See U.S.’s Notice of
 6 Election to Decline Intervention, ECF No. 19.          On
 7 August 20, 2013, Relator filed an Amended Complaint
 8 [31] in this Action.      The State of California declined
 9 to intervene on February 11, 2014.        See Cal.’s Notice
10 of Election to Decline Intervention, ECF No. 36.            As a
11 result, the Court ordered that the seal be lifted and
12 that the Complaint and Amended Complaint be served on
13 Defendants.     See Order re Unsealing of Compl., ECF No.
14 37.
15       On July 18, 2016, Relator filed a Motion for
16 Partial Default Judgment against Defendants as to her
17 fifth, ninth, tenth, and eleventh claims—all related to
18 retaliation [246].2      The Court granted Relator’s Motion
19 on October 11, 2016 [262].       The Court deferred entry of
20 judgment on Relator’s retaliation claims until the case
21 was resolved in its entirety.        Once the remaining
22 defendants were dismissed following settlement, Relator
23
24       2
            The fifth claim against Defendants is a violation of the
     False Claims Act pursuant to 31 U.S.C. § 3730(h). AC ¶ 357. The
25   ninth claim against Defendants is a violation of California’s
     False Claims Act pursuant to California Government Code §
26   12653(b). Id. ¶ 390. The tenth claim against Defendants is a
27   violation of California’s Health and Safety Code pursuant to §
     1278.5. Id. ¶ 397. The eleventh claim against Defendants is a
28   violation of California Labor Code § 1102.5 and constructive
     discharge in violation of public policy. Id. ¶ 405.
                                     3
 1 filed a Motion for Default Judgment against Defendants
 2 PHC and Doctors Hospital on March 29, 2019 [508] as to
 3 the remaining claims for violations of the FCA and
 4 CFCA.   On June 5, 2019, the Court granted Relator’s
 5 Motion [521].   On June 6, 2019, Relator filed the
 6 instant Motion for Attorneys’ Fees [522], and
 7 Defendants did not file an opposition.      On July 8,
 8 2019, Relator filed the instant Motion to Amend or
 9 Correct Judgment [529].
10                        III.   DISCUSSION
11 A.   Attorneys’ Fees
12      Under both federal and state law, Relator is
13 entitled to reasonable attorneys' fees and costs as the
14 prevailing party on both her FCA and CFCA claims
15 against Defendants.     31 U.S.C. § 3730(d)(1); Cal. Gov't
16 Code § 12652(g)(8).     Local Rule 55-3 determines
17 attorneys’ fees for a default judgment pursuant to a
18 fixed percentage schedule.      The schedule is set forth
19 as follows:
20
21
22
23
24
25
26
27
28 While the schedule does provide that a prevailing party
                                  4
 1 may seek attorneys’ fees “in excess of” the schedule,
 2 here, Relator only seeks the amount set forth in the
 3 schedule.     Mot. at 4:1-2.    The Court entered partial
 4 default judgment of $1,042,673.63 against Defendants on
 5 October 11, 2016, and default judgment of $561,826,370
 6 (which did not include the partial default judgment of
 7 $1,042,673.63) against Defendants on June 5, 2019, for
 8 a total default judgment against Defendants of
 9 $562,869,043.63.      See ECF Nos. 262, 521.     Pursuant to
10 the schedule, Relator is thus entitled to attorneys’
11 fees of $11,260,981 and the Court GRANTS Relator’s
12 Motion for Attorneys’ Fees.3
13 B.    Motion to Amend Judgment
14       Relator moves to amend and/or correct the Judgment
15 under Federal Rules of Civil Procedure 59(e) and 60(a).
16 Pursuant to Rule 59(e), a party may move to alter or
17 amend a judgment within 28 days after the entry of the
18 judgment.     Courts generally consider four circumstances
19 in granting a motion to alter or amend a judgment:
20 “(1) to correct manifest errors of law or fact upon
21 which the judgment rests; (2) to present newly
22 discovered or previously unavailable evidence; (3) to
23 prevent manifest injustice; or (4) if the amendment is
24 justified by an intervening change in controlling
25 law.”     Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111
26
27       3
            The fees are calculated as follows: (($562,869,043.63 -
28   $100,000) *2% = $11,255,381) + $5,600 = $11,260,981. Mot. at 4
     n.23.
                                     5
 1 (9th Cir. 2011).    In considering such a motion, a
 2 district court "enjoys considerable discretion."      Id.
 3     Pursuant to Rule 60(a), “[t]he court may correct a
 4 clerical mistake or a mistake arising from oversight or
 5 omission whenever one is found in a judgment, order, or
 6 other part of the record.    The court may do so on
 7 motion or on its own, with or without notice. . . .”
 8 Fed. R. Civ. P. 60(a).    Rule 60(a) enables courts to
 9 amend judgments to correct mistakes and clarify matters
10 intended to be implied or subsumed by the original
11 judgment.     Garamendi v. Henin, 683 F.3d 1069, 1078 (9th
12 Cir. 2012).
13     On June 25, 2019, the Court entered Judgment
14 Against Defendants [526], but Relator argues that it
15 failed to: (1) incorporate Relator’s prior Partial
16 Default Judgment against Defendants of $1,042,673.63
17 for her retaliation claims [262]; (2) incorporate
18 Relator’s request for attorneys’ fees; or (3)
19 incorporate Relator’s application for taxable costs.
20 In granting Relator’s partial default judgment as to
21 her retaliation claims, the Court deferred entry of
22 judgment until the Action was resolved in its
23 entirety—which is now the case.    The Court
24 inadvertently omitted the Partial Default Judgment, and
25 as such, the Court GRANTS Relator’s Motion to Amend the
26 Judgment to incorporate Relator’s judgment of
27 $1,042,673.63 for her retaliation claims.      The Court
28 further GRANTS Relator’s Motion to Amend the Judgment
                                 6
 1 to incorporate the above award of attorneys’ fees in
 2 the amount of $11,260,981.
 3     As to Relator’s taxable costs, Relator is correct
 4 that pursuant to Rule 54(d)(1) Relator is entitled to
 5 recover taxable costs against Defendants as the
 6 prevailing party.   The Court need not amend the
 7 Judgment, as it reflects that Relator is the prevailing
 8 party, and Relator’s Application to the Clerk to Tax
 9 Costs is currently pending [523].
10                      IV. CONCLUSION
11     Based on the foregoing, the Court GRANTS Relator’s
12 Motion for Attorneys’ Fees in the amount of
13 $11,260,981; and GRANTS Relator’s Motion to Amend the
14 Judgment to incorporate the partial default judgment
15 award of $1,042,673.63 and award of attorneys’ fees.
16
17
18 IT IS SO ORDERED.
19
20 DATED: August 1, 2019        /s/ RONALD S.W. LEW
21                                  HONORABLE RONALD S.W. LEW
                                    Senior U.S. District Judge
22
23
24
25
26
27
28
                                7
